CUDAHY, Circuit Judge,
concurring in the judgment.
In his amended complaint of January 11, 1989, Richard J. Rohrer, the original plaintiff in this case, sought a permanent injunction prohibiting the defendants from allowing the display of the paintings so long as they did not impose limits on the frequency or duration of the display. The distinguished district judge went far beyond the relief requested and ordered the City of Ottawa to have the paintings removed and to forego any future display of *623the paintings. He opined that “the unmistakably religious content of the paintings as a group moots any time-and-manner restriction as a saving device.” Doe v. Small, 726 F.Supp. 713, 725 n. 23 (1989). I agree without reservation with the majority in vacating this draconian grant of relief and in partially reversing the grant of summary judgment that underlies it.
The action of the district court was apparently rooted in the belief that the Ottawa Jaycees, a private organization, was an alter ego or agent of the City and indistinguishable from it for purposes of the Establishment Clause. See 726 F.Supp. at 717-18 n. 14 (statements of the Jaycees and the City may be attributed to each other because the Jaycees are participants in state action). I suppose that under some circumstances such a symbiotic relationship could be found to exist and a private organization subsumed under a public body for Establishment Clause purposes. But there was no such finding here and the paramount importance of the Free Exercise and Free Speech Clauses is such that only the most clear and convincing evidence could justify such a finding (which would in effect deprive the private organization of its First Amendment liberties). It seems. to me unlikely that such a finding could emerge from a summary judgment.
To the extent that the district court did not rely on an assumption that the Jaycees were speaking for the City, it assumed that these paintings, posted prominently in a public park, are like a creche in the middle of a county courthouse. At 722-24 & 724 (comparing the display to the créche banned in County of Allegheny v. ACLU, 492 U.S. 573, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989)). The court opined that “it makes no difference to the analysis or result that Washington Park may be a public forum.” 726 F.Supp. at 724. But this is precisely the distinction that does matter. For even in Allegheny, the county was only forbidden to allow the creche to remain in that particular spot. Id. at 597, 109 S.Ct. at 3103 (opinion of Blackmun, J.) & 598, 109 S.Ct. at 3103 (opinion of the Court). The remedy for an Establishment Clause violation, however we choose to define it, must be bounded by the rights of the parties involved. In Allegheny, the county could exclude any speaker from the Grand Staircase and could appropriately be ordered to do so. Id. at 600 n. 50, 109 S.Ct. at 3104 n. 50 (Grand Staircase of court building is not a public forum). Here, the City is constitutionally required to maintain open access to Washington Park, a quintessential public forum, and therefore should not be ordered to deny such access to anyone.
There has, of course, been a relationship between the City of Ottawa and the display of the paintings for many years. For several years in the Sixties, the City itself displayed the paintings. Later the mayor apparently sought a suitable custodian for the paintings, and various mayors said nice things about the paintings or their display and might, under some theories, be said to have “endorsed” the display. The analysis of those various mayoral comments seems to raise, inter alia, the difficult question whether a high public official’s mere commendation of a religious activity or event— the sort of commendation which I would guess is routine and frequent in the daily practice of municipal government and politics — violates the Establishment Clause.
In addition, there was the resolution of the City Council “endorsing” the Jaycees’ activities. This might be seen as a clear violation of the Establishment Clause, but it too must be scrutinized for purposes of determining the present perception of the paintings. The majority opinion raises and disposes of the argument that past acts of endorsement by the City may “poison” the paintings and their display. There can be a “taint” to the extent that past acts may affect present perceptions. But we must bear in mind that it is present perceptions which are relevant to the question of a present violation of the Establishment Clause and the need for present injunctive relief.
As the majority has provided, this case must be remanded to the district court for further proceedings. Such a remand is clearly required because the City of Ottawa has been found to have violated the Estab*624lishment Clause and that determination of liability has not been appealed. The plaintiff is entitled to appropriate relief against the City even though the injunction running in effect against the Jaycees and the Ottawa Freedom Association (OFA) must be dissolved.
The majority has also made several constructive suggestions for more appropriate relief: rescission of the council resolution, retraction of the mayor’s statements, a larger sign posted by the City, a guarantee of equal access to the concrete foundations and a content-neutral time limit on the display. Supra at 621-22. But the majority has also decided to forego any detailed or binding discussion of these issues. I think that the district court and the parties deserve more assistance from us.
The majority’s reluctance is partly due to its determination that, as an intervenor, OFA has no standing to appeal from the finding that Ottawa violated the Establishment Clause. But even if OFA may appeal “only to the extent of the interest that made it possible for [it] to intervene,” 7C Charles A. Wright, & M. Kane, et al., Federal Practice and Procedure § 1923 at 517 (2d ed. 1986) (citing cases), some forms of relief will surely affect its interest in displaying the pictures. As I have noted, the plaintiff has asked only for time and manner restrictions on the display of the paintings. The district court allowed the Jaycees to intervene as of right precisely because this kind of relief would affect their interests. Memorandum Opinion and Order at 3, 1988 WL 151240 (Dec. 14, 1988). Even if we may not address those forms of relief that run only against the town— rescission of the resolution, posting a sign and the like — the restrictions for which the plaintiff asked are still before us.
The other reason the majority has declined to discuss appropriate remedies is that several members of this court believe that Ottawa did not, in fact, violate the Establishment Clause. They would prefer to avoid a discussion that will lend weight to a constitutional theory with which they disagree and significance to facts they find innocuous. I do not think, however, that we are at liberty to anticipate the Supreme Court’s forthcoming decision in Lee v. Weisman, No. 90-1014, when the Court’s decision will have no impact on future proceedings in the district court: no matter what the Court decides, Ottawa’s violation of the Establishment Clause will still be res judicata, and Doe will still be entitled to relief. I apply the law that is — Justice O’Connor’s endorsement test as expressed in Lynch v. Donnelly, 465 U.S. 668, 687-94, 104 S.Ct. 1355, 1366-70, 79 L.Ed.2d 604 (1984) and adopted in Allegheny, 492 U.S. at 592-94, 109 S.Ct. at 3100-01 (opinion of the Court) — and evaluate the appropriateness of relief in those terms.
Settling on a constitutional doctrine does not solve every problem, however. Since OFA has no standing to challenge the existence of an Establishment Clause violation, I have no basis to identify which, if any, of the undisputed facts in this case constitute an Establishment Clause violation. But clearly one of the problems is that a large display erected on public property for long periods every year may easily appear to be endorsed by the local government, no matter what the government’s intent. The City’s permission to mount such a display may readily have the effect of endorsing a particular religious message and thus “sends a message to nonadherents that they are outsiders, not full members of the political community, and an accompanying message to adherents that they are insiders, favored members of the political community.” Lynch, 465 U.S. at 688, 104 S.Ct. at 1367 (O’Connor, J., concurring).
It is strange that a government can violate the Establishment Clause by tolerating free speech. And there is a danger that an effects test may enable the sort of heckler’s veto of which Judge Easterbrook writes so eloquently. Infra at 630. But imagine that the City of Ottawa, inhabited primarily by Christians, allowed anyone to install a loudspeaker system throughout Washington Park over which any messages could be played. If a Christian church took up this fine offer and used its loudspeakers to broadcast sermons and gospel music all day long, could we really say that a reason*625able observer wandering through the park should not believe that the City somehow endorses the message? At some point, as the Supreme Court recognized in Widmar v. Vincent, 454 U.S. 263, 275, 102 S.Ct. 269, 277, 70 L.Ed.2d 440 (1981), a private religious group may so dominate a public forum that a formal policy of equal access degenerates into endorsement. Indeed, one can see how this hypothetical might violate the Establishment Clause even under the coercion test that the Supreme Court may adopt in Lee v. Weisman: surely the City cannot allow a religious group to turn a public park into an enormous outdoor church. See Allegheny, 492 U.S. at 661, 109 S.Ct. at 3137 (Kennedy, J., dissenting) (“Symbolic recognition or accommodation of religious faith may violate the [Establishment] Clause in an extreme case. I doubt not, for example, that the Clause forbids a city to permit the permanent erection of a large Latin cross on the roof of city hall.”).
As an initial matter, the facts of this case may or may not make it an example of the sort of domination of a forum that constitutes a violation of the Establishment Clause. If the size, duration and regularity of the display do not constitute domination by themselves, the City’s official expressions of approval may have contributed to an impression, at least on the behalf of some citizens, that Ottawa has purposefully given over a corner of Washington Park to Christianity. Like the majority, I do not reach these questions. But it is clear that some reasonable restrictions on the display of the pictures would help to dispel whatever effect of endorsement exists.
At oral argument, counsel for OFA conceded that Ottawa could impose reasonable, content-neutral restrictions on displays in Washington Park. Regulations on all private displays might well help to dispel any impression that Ottawa is pleased to permit OFA to expropriate public space for its purposes. In this sense, the existence of regulations may be as important as their content. As to the content, the majority has suggested that the pictures be limited to the duration of Ottawa’s own Festival of Lights. This seems reasonable, so long as the pictures are thought of as a Christmas display. But only cursory knowledge of Christian theology is required to know that these paintings would be as appropriate for Easter as for Christmas. OFA’s right to pronounce its religious message should not depend on the season; a content-neutral regulation should treat the paintings as blank pages on which any message may be written. No private display should ordinarily be allowed to stand for more than a month or two per year. This approach would have the added advantage of avoiding any identification that may occur when an observer sees that Ottawa’s and OFA’s presentations go up and come down at the same time.
The problem with a content-neutral regulation of the sort I suggest is that it may be unnecessarily overbroad. There are any number of messages that private groups could deliver in Washington Park that Ottawa might be pleased to endorse. May Ottawa not permit a permanent exhibit in Washington Park that urges its citizens to protect bald eagles? The Constitution may forbid Ottawa to turn Washington Park into an outdoor church, but surely there is no constitutional restriction on turning it into a bird sanctuary.
Although there are Free Exercise and Free Speech concerns to be weighed in the balance, I believe that a regulation on displays may constitutionally be limited to religious displays. So long as there is an ample but reasonable opportunity for religious speech to take place, I see no reason why the government may not impose restrictions applying only to religious speech in order to avoid the appearance of endorsement.
This proposition follows from traditional Free Speech principles. Content-based regulations must be “necessary to serve a compelling state interest and [] narrowly drawn to achieve that end.” Widmar, 454 U.S. at 270, 102 S.Ct. at 274 (citing Carey v. Brown, 447 U.S. 455, 461, 464-65, 100 S.Ct. 2286, 2292-93, 65 L.Ed.2d 263 (1980)). But compliance with the Establishment Clause is a compelling state interest, id., 454 U.S. at 271, 102 S.Ct. at 275, and re*626strictions on religious displays need be no more onerous than the Establishment Clause requires. Indeed, the Supreme Court appears to have applied this principle in Board of Education v. Mergens, 496 U.S. 226, 110 S.Ct. 2356, 110 L.Ed.2d 191 (1990). In that case, the Court upheld the constitutionality of a statute that requires secondary schools to give religious clubs the same access to school facilities that is provided to other student clubs. Id. at 252, 110 S.Ct. at 2373 (plurality opinion). According to six members of the Court, however, one of the saving graces of the statute was the restriction it places on official participation in these religious clubs. Unlike other student groups, religious groups may not have faculty advisors, nor may school staff participate in their meetings in other than a purely custodial role. Id. at 251, 110 S.Ct. at 2372 (plurality opinion)1; id. at 269-70, 110 S.Ct. at 2382-83 (Marshall, J., concurring). In short, somewhat unequal treatment for private religious speech may not only be constitutionally permissible, it may be constitutionally required. If Ottawa wants to be more flexible about the possible uses of Washington Park, the one or two month per year restriction might be limited to religious displays.2
The case must be remanded to the district court, and that court must devise an appropriate injunction. The majority has specified that the case be returned to another district judge on remand. But it is not surprising that Judge Shadur had such a strong reaction to this case. The record indicates that the original plaintiff in this case, Richard Rohrer, was, in effect, ridden out of town on a rail for daring to complain about the City’s conduct. Affidavit of Richard Rohrer (June 2, 1989). The present plaintiff has concealed her identity to avoid suffering the same treatment. Motion to Add a Plaintiff and to Proceed Anonymously (June 27, 1989). However much some citizens of Ottawa may disagree with the position that the plaintiffs have taken, however much they may think the plaintiffs annoying and overlitigious, the conduct of some of them has been deplorable. This dispute has concerned the display of paintings from the life of Jesus of Nazareth, who counseled his followers: “But if any one strikes you on the right cheek, turn to him the other also; and if anyone would sue you and take your coat, let him have your cloak as well; and if any one forces you to go one mile, go with him two miles.” Matthew 5:39-41 (Revised Standard Version, 2d ed., 1971). One would think that those who support this display would be capable of more charity.

. The Court might have justified these restrictions by referring to the potential vulnerability of immature adolescents, but it did not. Instead, the plurality emphasized the maturity of secondary school students and their ability to distinguish government endorsement from mere accommodation of private speech. Id. at 250, 110 S.Ct. at 2371.


. I do not think that allowing Ottawa to distinguish between religious and secular speech fosters excessive entanglement with religion. Every Establishment Clause case requires a court to make the same distinction. To avoid litigation, governments must already decide what sorts of speech implicate Establishment Clause concerns.